Title: Nathaniel H. Hooe to Thomas Jefferson, 28 August 1810
From: Hooe, Nathaniel H.
To: Jefferson, Thomas


          
            Dr Sir
            King George Cty August 28th 10
          
           The Custom which you have practiced in transmiting the amount of the hire of Mrs Daingerfield’s Negroes as well also as that of mine has this year failed, & recollecting you promised me in the month of january last to make the payment in the spring of this year, has prevented an application from either of us sooner, Mrs Daingerfield some little time back informed me, that she was in want of her money, & I can assure you Sir that the receipt of my part would be a very great Accomodation to me, & hope if Convenient to you, that you will permit as little delay as possible in making the Deposit either in the Bank in Fredericksburg or with your Ob st
          Nathl H. Hooe
        